Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-3, 5-7, 10, 13-17 and 19-22 are pending and are being considered.
Claims 1, 10, 13-15, 19 and 20 have been amended.
Claims 9, 11, 12 and 18 have been cancelled.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview and via E-mail from Mollie M. Smith Reg. No. 65,739 on 05/27/2021.
AMEND THE CLAIMS AS FOLLOWS:
1.	 (Currently Amended) A computer-implemented method, comprising: 
retrieving authentication metadata from an electronic message, wherein the authentication metadata includes a verified domain; 
generating a contact key based on a first selector in the authentication metadata, wherein the authentication metadata further includes a location conforming to a branded indicators for message identification protocol; 
electronically requesting authentication of a sender of the electronic message via a profile store based on the contact key; 
by locating a profile within the profile store based on matching the contact key to a retrieval key indexed to the profile, the second selector conforming to the branded indicators for message identification protocol, wherein the extended contact card data corresponds to a particular set of customized contact information among a plurality of sets of customized contact information of the sender of the electronic message, the particular set of customized contact information of the sender being associated with the second selector in the contact key; 
collecting the extended contact card data from the profile based on the contact key; 
generating a contact card based on the extended contact card data; and
[[and]] causing display of the contact card at a recipient device. 
9.	(Canceled)
10.	 (Currently Amended) One or more computer storage devices having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to: 
create a plurality of retrieval keys for an organization, the plurality of retrieval keys including respective domains and selectors; 
authenticate a sender of an electronic message based on a contact key that is generated based on authentication metadata [[with]] for the electronic message, wherein the authentication metadata includes a location conforming to a branded indicators for message identification protocol; 
in response to the contact key meeting at least two requirements set in a retrieval key among the plurality of retrieval keys, provide, to a message recipient of the electronic message, a customized set of contact information of the organization based on a selector in 
select, based on one or more rules set by a creator of a messaging application, relevant content from the customized set of contact information of the organization; 
generate a contact card at a recipient device based on the relevant content; and 
[[and]] in response to the contact key being failed to match with the plurality of retrieval keys, provide an error code to the message recipient. 
11.	(Canceled)
12.	(Canceled)
13. 	(Currently Amended) The one or more computer storage devices of claim [[11]] 10, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: enable an application user to select the one or more rules.  
14. 	(Currently Amended) The one or more computer storage devices of claim [[11]] 10, wherein the one or more rules include a relevancy threshold.
15. 	(Currently Amended) A profile store system, comprising: 
at least one processor;[[,]] and 
a memory for storing and encoding computer executable instructions that, when executed by the at least one processor, cause the at least one processor 
receive sets of contact card information from different organizations associated with different domain names; 
form a group of retrieval keys for an organization based on respective sets of customized contact card information associated with the organization; 
receive from a first email recipient a first collection requestincluding a first authentication key, wherein the first authentication key includes a verified domain name, at least one sender address, and a selector; 
match the first authentication key to a first retrieval key in the group of retrieval keys based on [[a]] the verified domain name and [[a]] the selector in the first authentication key, the verified domain name indicating a sender being authorized to use the verified domain name, the selector conforming to a branded indicators for message identification protocol; and
[[and]] provide to the first email recipient a first set of contact card information associated with the first retrieval key that matches the first authentication key, wherein the first set of contact card information is selected, based on the selector in the first authentication key that conforms to the branded indicators for message identification protocol, from a plurality of customized contact card information of the organization. 
17.	(Currently Amended) The system of claim 15, wherein the instructions, [[that,]] when executed by the at least one processor, [[is]] further cause the at least one processor to create the first retrieval key based on the selector and the at least one sender address associated with the first set of contact card information.
18.	(Canceled)
19.	(Currently Amended) The system of claim 15, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
receive from a second email recipient a second collection request, wherein the second collection request includes a second authentication key;
match the second authentication key to the first retrieval key in the group of retrieval keys; and
provide to the second email recipient the first set of contact card information associated with the first retrieval key that matches the second authentication key.
20.	(Currently Amended) The system of claim 15, wherein the instructions, when executed by the at least one processor, further cause the at least one processor 
receive from a second email recipient a second collection request, wherein the second collection request includes a second authentication key;
match the second authentication key to a second retrieval key in the group of retrieval keys; and
provide to the second email recipient a second set of contact card information associated with the second retrieval key that matches the second authentication key.
Response to arguments
Applicants arguments filled on 12/22/2020 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-3, 5-7, 10, 13-17 and 19-22 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards systems and methods for contact card customization. More specifically, the systems and methods disclosed herein leverage authentication protocols and branded indicators for message identification (BIMI) protocols to allow organizations to display customized contact card information in their sent messages. The systems and methods as disclosed herein provide customizable, dynamic, and secure contact cards that can distinguish between an individual and an organization.
Claim 1 identifies a unique and distinct feature of “……receiving extended contact card data from the profile store based on a second selector in the contact key by locating a profile within the profile store based on matching the contact key to a retrieval key indexed to the profile, the second selector conforming to the branded indicators for message identification protocol, wherein the extended contact card data corresponds to a particular set of customized contact information among a plurality of sets of customized contact information of the sender of the electronic message……” including other limitations in the claims.
Claim 10 identifies a unique and distinct feature of “….response to the contact key meeting at least two requirements set in a retrieval key among the plurality of retrieval keys, provide, to a message recipient of the electronic message, a customized set of contact information of the organization based on a selector in the contact key, wherein the at least two requirements include a verified domain name associated with the sender, the verified domain name indicating the sender being authorized to use the verified domain name… generate a contact card at a recipient device based on the relevant content….” including other limitations in the claims.
Claim 15 identifies a unique and distinct feature of “…..match the first authentication key to a first retrieval key in the group of retrieval keys based on the verified domain name and the selector in the first authentication key, the verified domain name indicating a sender being authorized to use the verified domain name….. provide to the first email recipient a first set of contact card information associated with the first retrieval key that matches the first authentication key…..” including other limitations in the claims.
The closest prior art Song et al (WO 2007049832) is directed towards a method of identifying a sender of E-mail or a writer of a message of a bulletin board using an electric business card, and a system thereof. The method includes a member registration step, an electric business card creating step, an E-mail transmitting step, an E-mail notifying step, an E-mail storing step, and an E-mail checking step. The E-mail sender identifying method and system allows a receiver to confirm personal information of a sender through an electric business card before opening and reading a received E-mail.
Song teaches authenticating electronic message by the profile store and generating contact card based on extended card data, however Song fails to explicitly teach receiving extended contact card data from the profile store based on a second selector in the contact key by locating a profile within the profile store based on matching the contact key to a retrieval key indexed to the profile, the second selector conforming to the branded indicators for message identification protocol, wherein the extended contact card data corresponds to a particular set of customized contact information among a plurality of sets of customized contact information of the sender of the electronic message.
The closest prior art Delany (US 20050039019) is directed towards method and system is directed to providing policies for handling authenticated messages, such as email, and the like, by combining Public Key encryption and the Internet Domain Name System (the "DNS"). The policies include system, user, statistics, new domain, unverified domain, and third party. A domain owner may validate that an email originates from an authorized sender within their domain by using a private key component to digitally sign email outbound from its domain.
Delany teaches generating contact card based on selector and authenticate sender of electronic message based on contact key that is generated based on authentication metadata, however Delaney just like Song fails to teach response to the contact key meeting at least two requirements set in a retrieval key among the plurality of retrieval keys, provide, to a message recipient of the electronic message, a customized set of contact information of the organization based on a selector in the contact key, wherein the at least two requirements include a verified domain name associated with the sender, the verified domain name indicating the sender being authorized to use the verified domain name and generate a contact card at a recipient device based on the relevant content.
The closest prior art Tokuda et al (US 20060200523) is directed towards a user interface for email users which calls attention to one or more categories of emails in different ways. In some species, at least three categories are used: branded senders with Trumarks; white list buddies; and fraudulent emails which are either not from the domain they purport to be from or in which the content was tampered. The preferred embodiment authenticates emails from branded senders and displays them with the sender's Truemark. Branded sender emails have their Truemarks displayed in the sender column of a list view.
Tokuda teaches receiving set of contact card information from different organization associated with different domain name and receiving request containing authentication key, however Tokuda fails to teach match the first authentication key to a first retrieval key in the group of retrieval keys based on the verified domain name and the selector in the first authentication key, the verified domain name indicating a sender being authorized to use the verified domain name and  provide to the first email recipient a first set of contact card information associated with the first retrieval key that matches the first authentication key.
Therefore the prior art of record does not teach or suggest individually or in combination the
particular limitation listed below as recited in the claims.
“……receiving extended contact card data from the profile store based on a second selector in the contact key by locating a profile within the profile store based on matching the contact key to a retrieval key indexed to the profile, the second selector conforming to the branded indicators for message identification protocol, wherein the extended contact card data corresponds to a particular set of customized contact information among a plurality of sets of customized contact information of the sender of the electronic message……” in claim 1.
“….response to the contact key meeting at least two requirements set in a retrieval key among the plurality of retrieval keys, provide, to a message recipient of the electronic message, a customized set of contact information of the organization based on a selector in the contact key, wherein the at least two requirements include a verified domain name associated with the sender, the verified domain name indicating the sender being authorized to use the verified domain name… generate a contact card at a recipient device based on the relevant content….” in claim 10.
“…..match the first authentication key to a first retrieval key in the group of retrieval keys based on the verified domain name and the selector in the first authentication key, the verified domain name indicating a sender being authorized to use the verified domain name….. provide to the first email recipient a first set of contact card information associated with the first retrieval key that matches the first authentication key…..” in claim 15.
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.
Therefore these particular unique feature are found to be allowable only in context of all the other limitations in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         
/TRONG H NGUYEN/               Primary Examiner, Art Unit 2436